Title: To Thomas Jefferson from Samuel Smith, 24 May 1822
From: Smith, Samuel
To: Jefferson, Thomas


Dr Sir
Baltimore
24 May 1822
The Federal Republican Continues to wage War against you, and takes advantage because you have not explained the nature of your private account with m Grand, and with the credit given by you in your accounts, thus. “By Cash recieved from m Grand for Bill ”—your explanation is full and complete as to the United States having no right to retain the money—but I was just now stopt in the street by a firm friend of yours. who put the federal Repn of this morning into my hands and expressed his opinion. that some statement ought to have been made showing either that you have remitted the money to m Grand or that he had no Claim upon you—I answered that the Publick had nothing to do with your account with your private Banker. That it was evident that m Grand had never recd the money. and that if you had been his Debtor, he knew where to find you, and no doubt would have Called on you for the amount long since, and the subject would more  early have been Eliminated—the appearance to be satisfied—Mr Longhborough has declared to his Cousin Comptroller Anderson that he is not the Author—Mr Wagner resides in Baltimore, and from some fact  Stated. he may be the Author—but he is a Pennsylvanian, and  the Author asserts this morning that he is in truth a Native of Virginia—I send you the paper and am with the sincerest regardyour Obed ServtS. Smith